Citation Nr: 0733865	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-37 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to August 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In October 2006, the veteran and his wife testified at a 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
folder. 

In January 2007, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


REMAND

In a VA Form 9 received in April 2007, the veteran requested 
to be scheduled for another Board hearing at the RO.  The 
veteran's request for such a hearing has not been withdrawn.

Since such hearings are scheduled by the RO, the case is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C. for the following action: 

The veteran should be scheduled for a 
Board hearing at the RO in accordance with 
the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


